Exhibit CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF ACETO CORPORATION Under Section 805 of the Business Corporation Law The undersigned, being the president and the secretary of ACETO CORPORATION, do hereby certify and set forth: (1)The name of the corporation is ACETO CORPORATION. The name under which the corporation was formed is ACETO CHEMICAL CO. INC. (2)The date the Certificate of Incorporation was filedby the Department of State is the 13th day of June, 1947. (3)The Certificate of Incorporation of ACETO CORPORATION, as amended is amended pursuant to Section 801 of the Business Corporation Law to increase the aggregate number of shares of Common Stock, $.01 par value, per share, which the
